     5:12-cr-00808-MBS          Date Filed 05/14/20       Entry Number 807         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

United States of America            )
                                    ) Cr. No. 5:12-808
      vs.                           )
                                    )
Troy Oliver,                        )      ORDER AND OPINION
                                    )
                  Defendant.        )
___________________________________ )

       Defendant Troy Oliver has filed a pro se motion to reduce sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) for compassionate release. Under § 3582(c)(1)(A), the court, on motion of a

defendant after (1) fully exhausting administrative rights to appeal a failure of the BOP to bring a

motion on his behalf, or (2) the lapse of 30 days from the receipt of such a request by the warden

of the facility, whichever is earlier, may reduce the term of imprisonment.

       The First Step Act mandates the defendant exhaust administrative remedies prior to seeking

relief in this court. See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (finding “mandatory exhaustion

statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion”); United States

v. Monzon, No. 99cr157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4. 2020) (denying motion for

reduction of sentence because defendant failed to exhaust his administrative remedies, but declining

to decide whether exhaustion requirement is jurisdictional). Defendant does not allege he has made

such a request to his warden, nor exhausted his administrative remedies under § 3582(c)(1)(A).1

Because the BOP has not brought this motion, and Defendant has not alleged he exhausted his

administrative remedies, his motion for sentence reduction (ECF No. 806) is denied, without



1
 Defendant must first apply to his Warden, and, if he receives a denial within 30 days, must appeal
the Warden’s denial to the Regional Director within 20 days and continue to appeal any denial until
his administrative remedies are exhausted. See 28 C.F.R. part 542, subpart B. If the Warden does
not act on the request within 30 days from its receipt, Defendant may reapply to this court.
     5:12-cr-00808-MBS     Date Filed 05/14/20   Entry Number 807        Page 2 of 2




prejudice.

       IT IS SO ORDERED.


                                       /s/ Margaret B. Seymour
                                       Senior United States District Judge

Columbia, South Carolina

May 14, 2020
